

116 HR 5349 IH: Protect SNAP Act
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5349IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Ms. DeLauro (for herself, Ms. Lee of California, Ms. Fudge, Mrs. Dingell, Mr. Lowenthal, Ms. Moore, Mr. García of Illinois, Mr. Meeks, Ms. Tlaib, Mr. Schiff, Ms. Speier, Mr. Rush, Mr. Cohen, Mr. Carson of Indiana, Mr. Ryan, Mr. Brown of Maryland, Ms. Eshoo, Mr. DeFazio, Mr. Khanna, Mr. Welch, Mrs. Torres of California, Ms. Bonamici, Mr. Nadler, Mr. Takano, Mr. McGovern, Mr. Grijalva, Ms. Omar, Ms. Adams, Ms. Waters, Mr. DeSaulnier, Mr. Langevin, Mr. Scott of Virginia, Mr. McEachin, Mr. Veasey, Mr. Bishop of Georgia, Mr. Costa, Mr. Stanton, Ms. Barragán, Ms. Escobar, Mr. Trone, Mr. Perlmutter, Mr. Luján, Mr. Price of North Carolina, Mr. Ted Lieu of California, Ms. Pingree, Mr. Courtney, Mr. Case, Ms. Meng, Ms. Schakowsky, Mr. Beyer, Ms. DelBene, Mr. Connolly, Mr. Richmond, Mr. Espaillat, Ms. Haaland, Mr. Lewis, Mr. Sherman, Mr. Deutch, Mr. Cleaver, Mr. Cárdenas, Mr. Danny K. Davis of Illinois, Mrs. Kirkpatrick, Mr. Blumenauer, Ms. Sewell of Alabama, Ms. Slotkin, Mr. Van Drew, Ms. Wild, Mr. Panetta, Mr. Serrano, Ms. Wilson of Florida, Mr. Gallego, Mrs. Watson Coleman, Ms. McCollum, Ms. Sánchez, Mrs. Davis of California, Ms. Bass, Mr. Cisneros, Ms. Jackson Lee, Ms. Clark of Massachusetts, Mr. Cox of California, Mr. Clay, Mr. Clyburn, Ms. Johnson of Texas, Ms. Plaskett, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Green of Texas, Mr. Payne, Mr. Thompson of Mississippi, Mr. Lawson of Florida, Mr. David Scott of Georgia, Mrs. Demings, Ms. Wexton, Ms. Kelly of Illinois, Mrs. Hayes, Mr. Delgado, Mr. Evans, Mrs. Beatty, Mr. Hastings, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo prevent the changing of regulations governing the provision of waivers under the supplemental
			 nutrition assistance program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect SNAP Act. 2.Preventing the changing of regulations governing waivers under the supplemental nutrition assistance programNo rule, regulation, proposed rule, policy directive, or guideline may be issued or enforced by the Secretary of Agriculture, by the head of any entity within the Department of Agriculture (including the Food and Nutrition Service), or by any other person or entity that—
 (1)supersedes subsection (a), (b), (c), (d), (e), or (f) of section 273.24 of title 7 of the Code of Federal Regulations as in effect on December 1, 2018; or
 (2)modifies the effect or operation of any such subsection as so in effect. 3.Restriction on Federal fundsNo Federal funds (including fees) made available for any fiscal year may be used to finalize, implement, administer, enforce, carry out, or otherwise give effect to the proposed rule entitled Supplemental Nutrition Assistance Program: Requirements for Able Bodied Adults Without Dependents (84 Fed. Reg. 980; February 1, 2019).
		